Citation Nr: 1225124	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  06-10 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right wrist disability.  




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Board originally denied the claim currently on appeal in an April 2009 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  By order dated in November 2009, the Court remanded the case to the Board for compliance with the instructions in an October 2009 Joint Motion for Partial Remand.  These instructions were principally to address the credibility of the Veteran's allegations of continuity of right wrist symptomatology from service to the present time. 

The claim on appeal was again denied by the Board in a May 2010 decision that determined the Veteran was not a credible historian with respect to continuity of right wrist symptomatology.  The Veteran appealed the May 2010 Board decision and in a November 2011 Memorandum Decision, that portion of the May 2010 Board decision than denied the claim for entitlement to service connection for a right wrist disability was vacated by the Court and remanded to the Board for compliance with instructions provided therein.  This decision was issued pursuant to a February 2011 Joint Motion for Partial Remand on behalf of the VA Secretary. 
   
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court, in agreement with the Secretary's determination in this regard, found in its November 2011 decision that the May 2010 Board decision failed to provide adequate reasons or basis for its denial of service connection for a right wrist disability because it "failed to account" for a September 1998 x-ray that showed an old healed fracture of the right wrist in light of the fact that the Board "based its finding of incredibility [as to the Veteran's statements that he sustained a fracture to the wrist in service] in part on inconsistencies in [the Veteran's] statements regarding the extent of his in-service injury when compared to the service medical records."  

The Court, while noting that the Secretary found the examination to be adequate, also found that the December 2005 VA examination relied upon by the Board was not adequate because it was not supported by adequate rationale.  In particular, the Court stated as follows: 

The examiner's statement that, because [the Veteran's] medical records show no treatment for his wrist condition prior to 1996, it is less likely than not that his current condition is related to his in-service injuries, is so conclusory in nature as to be of no use to an adjudicator. . . Because the VA physician failed to explain why the lack of treatment between service and 1996 rules out the possibility that [the Veteran's] current condition was caused by his in-service injury, the examination report is inadequate, and the Board erred in relying on it.  

As such, the Court ruled that the Board must provide the Veteran with another VA examination that addressed the question of whether the Veteran's current right wrist disability is related to his in-service wrist injury.  Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination in connection with his claim for service connection for a right wrist disability.   It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

After eliciting history from the Veteran, examining the Veteran, and reviewing the claims file (to include the service treatment reports, specifically those dated in December 1980 reflecting treatment for a right wrist injury sustained after playing basketball and the reports from the January 1981 separation examination, as well as the September 1998 x-ray that showed an old healed fracture of the right wrist), the examiner should offer a response to the following:

     Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a current right wrist disability that was manifested during service or is otherwise related to service?  

A detailed rationale should be offered for the opinion, and should the opinion be negative to the Veteran, the examiner should explain why the September 1998 x-ray finding is not a sufficient basis for a positive opinion.  If the lack of evidence of treatment for a right wrist disability from service to 1996 is one of the bases for the negative opinion, the examiner should offer a rationale for this determination or otherwise explain why such is the case.  

In the event the Veteran fails to report for such examination, the RO should nevertheless forward the claims file to an appropriate VA examiner for review and a response to the above-posed question. 

2.  In the interest of avoiding further remand, the RO should review the examination report and opinion to ensure that such is responsive to the above posed question.

3.  After completion of the above, the RO should review the expanded claims file and determine whether service connection is warranted for a right wrist disability.  To the extent the claim is denied, the RO should furnish the Veteran and his attorney with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


